Deny and Opinion Filed May 20, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00579-CV
                                     No. 05-14-00580-CV
                                     No. 05-14-00581-CV
                       IN RE MICHAEL LERON DOWDEN, Relator
                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-88-86782-1
                            Trial Court Cause No. F-88-86404-M
                            Trial Court Cause No. F-88-89370-M

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Relator has filed a petition for writ of mandamus. The facts and issues are well known to

the parties, so we need not recount them herein. In a criminal case, an applicant for mandamus

relief must establish that he has no adequate remedy at law to redress the harm he has suffered,

and he must show that the act he seeks to compel or prohibit does not involve a discretionary or

judicial decision. Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009). The record

before the Court shows relator has not met this standard. See TEX. R. APP. P. 52.8(a).

Accordingly, we DENY the petition for writ of mandamus.


                                                  /David L. Bridges/
140579F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE